Citation Nr: 0312852	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  01-03 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
lumbar disc disease, status-post L4-L5, L5-S1 laminectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

The veteran's service connection claim was previously before 
the Board, and in an August 2000 remand it was returned to 
the RO for additional development.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.

The Board is undertaking additional development on the 
veteran's service connection claim pursuant to 38 C.F.R. § 
19.9(a)(2).  The Board notes that on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (DAV) held that 
38 C.F.R. § 19.9(a)(2), allowing the Board to undertake 
action essential for a proper appellate decision, was invalid 
because it allowed the Board to consider additional evidence 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  While 
the Federal Circuit held that the Board's consideration of 
newly obtained evidence is contrary to the law, the mere act 
of obtaining such evidence was not addressed.  DAV held that 
the Board may not initially decide a claim based on new 
evidence, absent a waiver.  However, it appears that the 
Board is not precluded from developing evidence with respect 
to an appealed claim, subject to the caveat that the Board 
may not adjudicate the claim based on the new evidence unless 
it obtains the appellant's waiver.  See VAOPGCPREC 1-2003.  
As such, the Board is undertaking additional development on 
the veteran's service connection claim.  When the requested 
development is completed, the Board will provide notice of 
the development as required by 38 C.F.R. § 20.903.  After 
giving the veteran notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision.  


FINDINGS OF FACT

1.	In an unappealed August 1995 rating decision, the RO 
denied service connection for a low back disorder.

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's August 1995 rating decision is new and 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.	The August 1995 rating decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. §§  5103, 
5103A, 7104 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  Since the August 1995 rating decision, new and material 
evidence has been submitted, and the veteran's claim of 
entitlement to service connection for lumbar disc disease, 
status-post L4-L5, L5-S1 laminectomy is reopened.  38 
U.S.C.A. §§ 5103, 5104A, 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for lumbar disc 
disease, status-post L4-L5, L5-S1 laminectomy on the basis 
that he has submitted new and material evidence.  

The veteran's original claim of entitlement to service 
connection for a low back disorder was denied by the RO in 
August 1995.  That denial was based on the finding that while 
the veteran had been diagnosed with a backache and back 
strain during active service, his separation examination 
showed no spinal disabilities.  In addition, there was no 
objective evidence that the veteran's current back disorder 
had been incurred in or aggravated by active service.  
Moreover, no physician had linked a current back disorder to 
any in-service back injury.   

The veteran requested that his claim of entitlement to 
service connection for a low back disorder be reopened in 
July 1997.  That claim was denied by a rating decision dated 
in March 1998 on the basis that medical evidence had not been 
submitted to show that the veteran's low back disorder had 
been incurred in or aggravated by active service.  The RO 
also stated that there was no evidence that the veteran's low 
back disorder had been manifested during, or aggravated by, 
active service.  The veteran disagreed with that rating 
decision and initiated a timely appeal.  

As there is a prior final decision for this claim, the August 
1995 decision, the Board is required to determine whether new 
and material evidence has been presented before reopening and 
adjudicating the service connection claim for a low back 
disability on the merits.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1980). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a), as in effect prior to 
August 29, 2001; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims filed on 
or after August 29, 2001.  See 38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to that date, the earlier 
version of the law, as set forth above, remains applicable in 
this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

The Board notes further that in November 2000 the Veterans 
Claims Assistance Act of 2000 (VCAA) became law, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in July 1997 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in March 1998 and July 1998 letters 
and rating decisions of the evidence needed to substantiate 
his claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a January 1998 statement of the case 
and supplemental statements of the case issued in March 2001 
and May 2002, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In June 2001 and October 2001 letters and the March 2001 
supplemental statement of the case, the veteran was informed 
of VA's duty to obtain evidence on his behalf.  The veteran 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have private medical reports.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  

In the present case, subsequent to the August 1995 decision, 
the veteran submitted private medical records dated November 
1988 to September 2001.  The veteran also submitted several 
personal and lay statements in support of his claim.  The 
Board finds that this evidence, particularly the April 1988 
statement of A.L., M.D., indicating that the veteran's back 
disability was due to a very old injury dating as far back as 
1953, and the May 2001 and September 2001 letters from 
B.J.K., M.D., stating it was "probable" that the veteran's 
current lumbar disorder was related to old trauma occurring 
during active service, directly and substantially bear upon 
the specific matter under consideration, i.e., whether the 
veteran's lumbar disc disease, status-post L4-L5, L5-S1 
laminectomy is etiologically related to his active service.  
It is the Board's opinion that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the veteran has submitted 
new and material evidence, and that his service connection 
claim for a low back disability is reopened.  

For the reasons described above, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
claim of entitlement to service connection for lumbar disc 
disease, status post L4-L5, L5-S1 laminectomy.  However, 
given VA's statutory duty to assist the veteran, and in order 
to give the veteran every consideration with respect to the 
present appeal, it is the Board's opinion that further 
development of this case is necessary.  Following such 
development, this case will be ready for appellate review.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for lumbar disc 
disease, status-post L4-L5, L5-S1 laminectomy, and the appeal 
is granted to this extent only.  



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

